Exhibit Index EXHIBIT NO. (99) Press release, dated February 17, 2010 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC ANNOUNCES 62 PERCENT INCREASE IN FOURTH QUARTER EARNINGS PER SHARE BEFORE RESTRUCTURING CHARGES Bluffton, Indiana – February 17, 2010 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported fourth quarter 2009 diluted earnings per share of $0.33, an increase of 120 percent compared to 2008 fourth quarter earnings per share of $0.15. Earnings per share before restructuring charges were $0.34, an increase of 62 percent compared to the prior year. Fourth quarter 2009 sales were $144.9 million, a decrease of 5 percent compared to 2008 fourth quarter sales of $152.1 million. For the full year 2009, diluted earnings per share were $1.12, a decrease of 41 percent compared to 2008 diluted earnings per share of $1.90. Earnings per share before restructuring charges were $1.29, a decrease of 34 percent versus the prior year. Full year 2009 sales were $626.0 million, a decrease of 16 percent compared to 2008 sales of $745.6 million. Scott Trumbull, Franklin Chairman and Chief Executive commented: “We were encouraged by the year over year improvement we achieved in our Water Systems business during the fourth quarter and by our cash flow performance for the full year. Our Water Systems sales increased by about 9 percent, our operating income before restructuring charges increased by 70 percent, and our operating income margin before restructuring charges increased by 550 basis points compared to the fourth quarter of 2008. Our Water Systems operating income increased in all of our global regions with the largest gain occurring in North America as we benefited from lower raw material costs, lower manufacturing costs due to the ongoing consolidation into our Linares, Mexico production complex, lower selling, general and administrative (“SG&A”) spending, and firmer pricing. Our free cash flow, defined as net cash flows from operating activities less capital expenditures, was $101 million for the full year 2009, a record for any year in the Company’s history. This performance enabled us to reduce our year end net debt to equity ratio to 17 percent from 40 percent at the end of 2008. We reduced inventories by more than 20 percent during the year and are well positioned to increase plant utilization rates as we enter 2010.” Key Performance Indicators: Earnings and Earnings Per Share Before and After Restructuring Expense For the Fourth Quarter For the Full Year (in millions except Earnings Per Share) 2008 2009 Change 2008 2009 Change Net Income attributable to FE Co.,Inc. $ 3.4 $ 7.7 126 % $ 44.1 $ 26.0 -41 % Restructuring Expense (Before Tax) $ 2.1 $ 0.6 $ 2.2 $ 6.2 Income tax rate 35.0 % 35.0 % 35.0 % 35.0 % Restructuring Charges, net of tax $ 1.4 $ 0.4 $ 1.4 $ 4.0 Average Fully Diluted Shares Outstanding 23.2 23.4 1 % 23.2 23.3 0 % Fully Diluted Earnings Per Share Reported $ 0.15 $ 0.33 120 % $ 1.90 $ 1.12 -41 % Restructuring Expense Per Share, net of tax $ 0.06 $ 0.01 $ 0.06 $ 0.17 Fully Diluted Earnings Per Share Before Restructuring Expense $ 0.21 $ 0.34 62 % $ 1.96 $ 1.29 -34 % Net Sales For the Fourth Quarter For the Full Year (in Million US$) Water Fueling Consolidated Water Fueling Consolidated Sales for 2008 $ 108.3 $ 43.8 $ 152.1 $ 557.0 $ 188.6 $ 745.6 Acquisitions $ 5.6 $ - $ 5.6 $ 24.5 $ - $ 24.5 Foreign Exchange $ 8.1 $ 0.3 $ 8.4 $ (18.9 ) $ (0.7 ) $ (19.6 ) Organic Change $ (4.1 ) $ (17.1 ) $ (21.2 ) $ (58.4 ) $ (66.1 ) $ (124.5 ) Sales for 2009 $ 117.9 $ 27.0 $ 144.9 $ 504.2 $ 121.8 $ 626.0 Operating Income and Margins Before and After Restructuring Expense (in Million US$) For the Fourth Quarter 2009 For the Full Year Water Fueling Corporate Consolidated Water Fueling Corporate Consolidated Reported Operating Income $ 17.0 $ 4.9 $ (8.0 ) $ 13.9 $ 62.9 $ 20.7 $ (35.6 ) $ 48.0 Restructuring Expense $ 0.4 $ 0.2 $ - $ 0.6 $ 4.9 $ 0.3 $ 1.0 $ 6.2 Operating Income before Restructuring Expense $ 17.4 $ 5.1 $ (8.0 ) $ 14.5 $ 67.8 $ 21.0 $ (34.6 ) $ 54.2 % Operating Income To Net Sales 14.4 % 18.1 % 9.6 % 12.5 % 17.0 % 7.7 % % Operating Income Before Restructuring Expense To Net Sales 14.8 % 18.9 % 10.0 % 13.4 % 17.2 % 8.7 % For the Fourth Quarter 2008 For the Full Year Water Fueling Corporate Consolidated Water Fueling Corporate Consolidated Reported Operating Income $ 8.0 $ 10.2 $ (10.6 ) $ 7.6 $ 68.4 $ 49.4 $ (41.1 ) $ 76.7 Restructuring Expense $ 2.1 $ - $ - $ 2.1 $ 2.2 $ - $ - $ 2.2 Operating Income before Restructuring Expense $ 10.1 $ 10.2 $ (10.6 ) $ 9.7 $ 70.6 $ 49.4 $ (41.1 ) $ 78.9 % Operating Income To Net Sales 7.4 % 23.3 % 5.0 % 12.3 % 26.2 % 10.3 % % Operating Income Before Restructuring Expense To Net Sales 9.3 % 23.3 % 6.4 % 12.7 % 26.2 % 10.6 % Water Systems During the fourth quarter 2009, Water Systems revenues increased by $9.6 million or about 9 percent overall from the fourth quarter of 2008. Excluding foreign currency translation and acquisitions, sales declined about $4.1 million or about 4 percent. The rate of Water Systems sales decline, excluding acquisitions and foreign currency translation, was significantly less than the first, second, and third quarters of 2009 at 11, 13 and 12 percent respectively, from the comparable period in 2008. Water Systems sales in international markets, excluding currency translation and acquisitions, were flat compared to the fourth quarter of 2008. Sales increases before the impact of foreign exchange and acquisitions in both the Latin America and Asia Pacific regions during the fourth quarter were offset by declines in Europe and South Africa. Water Systems operating income before restructuring expenses increased $7.3 million, or over 70 percent, in the fourth quarter 2009 compared to the same period of 2008. The Water Systems operating margin for the quarter of 14.8 percent before restructuring expenses, improved by 550 basis points compared to the prior year fourth quarter. Fueling Systems Fueling Systems revenue in the fourth quarter 2009 declined $16.8 million or 38 percent from the fourth quarter 2008. This decline was due entirely to an 81 percent decline of vapor recovery equipment sales in California and was partially offset by an 18 percent increase in international sales most significantly in Latin America and Asia Pacific. The Company estimates there are less than 1,000 stations in California that have yet to comply with the original mandate for vapor recovery upgrades. The political and economic environments in the State make it nearly impossible to estimate with certainty how many or when these remaining stations may convert. Fueling Systems operating income before restructuring expense was $5.1 million compared to $10.2 million in the fourth quarter 2008; and operating margins were 18.9 percent of sales in the fourth quarter 2009 compared to 23.3 percent of sales in the fourth quarter 2008. The decline is primarily attributable to lost leverage on fixed manufacturing and SG&A expenses from lower sales volumes. Overall The Company’s consolidated gross profit was $45.2 million for the fourth quarter of 2009, up about $1.0 million from the fourth quarter of 2008. The gross profit as a percent of net sales increased to 31.2 percent for the fourth quarter of 2009 from 29.1 percent for the fourth quarter of 2008. The gross profit margin improvement was impacted by the material cost reductions and realized fixed costs savings. During the fourth quarter 2009, SG&A expenses decreased by $3.8 million or 11 percent compared to prior year, consistent with management’s fixed cost reduction initiatives started in the fourth quarter of 2008. SG&A expenditures for corporate related administrative expenses declined by 27 percent in the fourth quarter 2009 compared to 2008 due in part to reduced compensation, customer bad debt expense and other administrative costs. Restructuring expenses for the fourth quarter of 2009 were approximately $0.6 million and reduced diluted earnings per share by approximately $0.01. Restructuring expenses include asset impairments, severance expenses and manufacturing equipment relocation costs. As a follow-on step to Phase 3 of the Global Manufacturing Realignment Program, the Company has announced its plan to close its Siloam Springs, Arkansas manufacturing facility. The Company has estimated that this final step will include pre-tax closing costs of $3.8 million to $4.5 million to be incurred over the next three quarters beginning with the first quarter of 2010. These charges are in addition to those previously estimated in the Company’s December 9, 2008 announcement of Phase 3. The Company’s actual tax rate for the fourth quarter of 2009 was about 30 percent.
